Case: 16-13528       Date Filed: 07/13/2016       Page: 1 of 30


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT

                                 ________________________

                                 No. 16-13528-J, 16-13804-J, &
                                          16-13857-J
                                 ________________________

IN RE: LARRY LEONARD,

                                                                                        Petitioner.

                                __________________________

                      Application for Leave to File a Second or Successive
                                 Motion to Vacate, Set Aside,
                           or Correct Sentence, 28 U.S.C. § 2255(h)
                                _________________________

Before: MARCUS, MARTIN, and JORDAN, Circuit Judges

B Y T H E P A N E L:

       Pursuant to 28 U.S.C. §§ 2255(h) and 2244(b)(3)(A), Larry Leonard has filed an

application seeking an order authorizing the district court to consider a second or successive

motion to vacate, set aside, or correct his federal sentence, 28 U.S.C. § 2255. Such authorization

may be granted only if this Court certifies that the second or successive motion contains a claim

involving:

              (1) newly discovered evidence that, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have found the movant guilty of the
       offense; or

              (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h). “The court of appeals may authorize the filing of a second or successive

application only if it determines that the application makes a prima facie showing that the
Case: 16-13528   Date Filed: 07/13/2016   Page: 2 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 3 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 4 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 5 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 6 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 7 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 8 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 9 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 10 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 11 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 12 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 13 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 14 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 15 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 16 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 17 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 18 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 19 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 20 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 21 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 22 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 23 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 24 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 25 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 26 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 27 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 28 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 29 of 30
Case: 16-13528   Date Filed: 07/13/2016   Page: 30 of 30